DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 4-10, 12-16, and 18-23 were previously pending and subject the non-final action dated Jul. 10, 2019. In the response filed on Jan. 27, 2021, claims 1, 9, and 15 were amended. Therefore, claims 1, 2, 4-10, 12-16, and 18-23 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments filed Jan. 27, 2021, with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. The examiner maintains the rejection for the following reasons below.
Applicant’s argument claim 15 (i): Applicant’s recites that claim 15 has been further amended to recite, among other features, ‘… said specification specifies a respective utility to be provided upon mere
Examiner response claim 15 (i): The examiner respectfully disagrees with applicant’s arguments since the combination of the prior art teaches the amended limitations. 
Hill teaches: serving said electronic page to said user in response to said first request, (Hill ─ [0034] Beginning at block 205, the touch target optimization system 100 retrieves a web page requested by a user device 130. At block 210, may optionally retrieve URL-specific touch target data associated with the page, such as from the URL-specific touch target data repository 115 of FIG. 1.)
wherein said electronic page is according to a specification which contains a first set of interactive elements having a corresponding set of parameter values specifying a corresponding shape and size for each interactive element and the inter-element distances among said first set of interactive elements in the display of said web page on a display screen, (Hill ─ [0022] [0034] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1. The touch target adjustor 101 my determine the optimal touch target parameters (e.g. size and shape) and store target parameter data. [0034] The touch targets may be retrieved from a user interface or web page.)
wherein each interactive element is displayed in a corresponding element area defined by a respective boundary on said display screen, (Hill ─ [0046] Fig. 4 In this embodiment, the touch targets A-E are represented by rectangle-shaped boundary boxes, with each touch target corresponding to a distinct user-selectable element (e.g. a link or a button) on the web page. In some embodiments, the touch targets A-E may be represented by different shapes or patterns depending on the optimal touch target shape and size determined)
wherein said specification specifies a respective utility to be provided upon mere selection of a corresponding interactive element of said first set of interactive elements; (Hill ─ Fig. 2 [0034-0038] At block 205, retrieving a web page request by the user device. At block 210, retrieve touch target data associated with the page from the touch target data repository 115 of Fig. 1. The touch target data is based on the monitored behaviors of user who access this URL (web page). At block 220 the touch target optimization system 100 determines the available space for touch targets (interactive elements) based partly or wholly on the content of the web page. At block 225, the determination of the shape and/or size of the touch targets may also be based on data retrieved at block 210 and 215. For example certain touch targets may be optimized for a specific size and or shape based on monitored behaviors associated with the requesting user device. [0041] The monitored behaviors representing the type of gestures used by the user for both the unsuccessful and successful attempts, and other data reflective of how difficult particular display elements are to select.)
receiving monitoring data representing said user's selection points on said electronic page displayed on said display screen, (Hill ─ [0010] [0024] [0034] The touch target adjustments can, for example, be based on any one or more of the following: (1) a real-time or previously-performed analysis of the page's content, (2) physical parameters, such as the screen size and resolution, of the particular user device, (3) monitored behaviors of the user(s) of the particular user device, (4) monitored behaviors of users who have accessed this particular page, (5) configuration settings specified by a user of the particular device, (6) the popularity levels of particular links on a page relative to others. The touch target feedback module 136 may be configured to collect data and/or analyze touch target responses and user behavior, and provide the data to the touch target optimization system 100, which can then store the data in the data sources 115, 120. This URL-specific data may, for example, be based on the monitored behaviors of users who have accessed this URL, and/or may be based on past analysis of the associated content. At block 215, the touch target optimization system 100 may optionally retrieve user-specific touch target data, such as from the user/device specific settings and/or behavioral data repository 120 of FIG. 1.)
wherein each of said selection points are on said element area of a first interactive element of said first set of interactive elements on said display screen to obtain the utility specified for the first interactive element in said specification, (Hill ─ Hill ─ Fig. 2 [0034-0037] At block 205, retrieving a web page request by the user device. At block 210, retrieve touch target data associated with the page from the touch target data repository 115 of Fig. 1. The touch target data is based on the monitored behaviors of user who access this URL (web page). At block 220 the touch target optimization system 100 determines the available space for touch targets (interactive elements) based partly or wholly on the content of the web page. At block 225, the determination of the shape and/or size of the touch targets may also be based on data retrieved at block 210 and 215. For example certain touch targets may be optimized for a specific size and or shape based on monitored behaviors associated with the requesting user device. [0038] Fig. 2 Continuing to block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. [0038] The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements. [0041] The monitored behaviors representing the type of gestures used by the user for both the unsuccessful and successful attempts, and other data reflective of how difficult particular display elements are to select.)
Hill teaches receiving web page when a user selects a URL link and monitoring user touch target behaviors for determining size and shapes of touch targets for the web page. 
Flynn teaches: and serving said electronic page based on said modified specification to said user in response to said second request such that all of said first interactive element and said second set of interactive elements in said web page are displayed with same shape and size as in said electronic page served in response to said first request, but with the new inter-element distances between said first interactive element and said at least one of said second set of interactive elements. (Flynn – [0059] Fig. 8A, 8B The user interface of FIG. 8A is a messaging application that shows interactive element 610, 510 and interactive element 710. Fig. 8B illustrates that interactive elements may be moved (e.g. dragged and dropped) within the user interface. Interactive element 510 has been dragged from its position above messaging window 620. Interactive element 610, 510 and 710 are of the same shape and size with new distances between interactive 510 and interactive element 610 and 710.
Flynn teaches modifying the distances of interactive elements 510, 610 and 710 in figures 8A and 8B. The user input is a dragged and dropped which has a new position for the interactive elements. The interactive elements shape and sizes are the same with new distances between interactive elements 510, 610 and 710. The movement of the interactive elements provides a new position which is part of the specification of page displayed in Fig. 8A and 8B. Furthermore, once the interactive element is selected by the user, the initial position of the interactive element is received within the page and then a new position is determined by the dragging and dropping of the interactive element. 

Claim(s) 1, 9, 15 and 21-23 remains rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPUB: 20140372947, Filed Date: Aug. 28, 2014 hereinafter "Hill") in view of Lui et al. (US PGPUB: 20130222247, Filed Date: Feb. 12, 2012 hereinafter "Lui") and in further view of Flynn, III et al. (US PGPUB: 20140149884, Filed Date: Nov. 26, 2012 hereinafter "Flynn").
Regarding independent claim 1, Hill teaches: A method of customizing display of electronic pages based on user interactions, said method being performed at least in part in a digital processing system, said method comprising:
receiving a first request from a user to display an electronic page; (Hill ─ [0034] Beginning at block 205, the touch target optimization system 100 retrieves a web page requested by a user device 130. At block 210, may optionally retrieve URL-specific touch target data associated with the page, such as from the URL-specific touch target data repository 115 of FIG. 1.
serving said electronic page to said user in response to said first request, (Hill ─ [0034] Beginning at block 205, the touch target optimization system 100 retrieves a web page requested by a user device 130. At block 210, may optionally retrieve URL-specific touch target data associated with the page, such as from the URL-specific touch target data repository 115 of FIG. 1.)
wherein said electronic page is according to a specification which contains a first set of interactive elements having a corresponding set of parameter values specifying a corresponding shape and size for each interactive element and the inter-element distances among said first set of interactive elements in the display of said web page on a display screen, (Hill ─ [0022] [0034] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1. The touch target adjustor 101 my determine the optimal touch target parameters (e.g. size and shape) and store target parameter data. [0034] The touch targets may be retrieved from a user interface or web page.)
wherein each interactive element is displayed in a corresponding element area defined by a respective boundary on said display screen, (Hill ─ [0046] Fig. 4 In this embodiment, the touch targets A-E are represented by rectangle-shaped boundary boxes, with each touch target corresponding to a distinct user-selectable element (e.g. a link or a button) on the web page. In some embodiments, the touch targets A-E may be represented by different shapes or patterns depending on the optimal touch target shape and size determined
wherein said specification specifies a respective utility to be provided upon selection of a corresponding interactive element of said first set of interactive elements; (Hill ─ Fig. 2 [0034-0038] At block 205, retrieving a web page request by the user device. At block 210, retrieve touch target data associated with the page from the touch target data repository 115 of Fig. 1. The touch target data is based on the monitored behaviors of user who access this URL (web page). At block 220 the touch target optimization system 100 determines the available space for touch targets (interactive elements) based partly or wholly on the content of the web page. At block 225, the determination of the shape and/or size of the touch targets may also be based on data retrieved at block 210 and 215. For example certain touch targets may be optimized for a specific size and or shape based on monitored behaviors associated with the requesting user device. [0041] The monitored behaviors representing the type of gestures used by the user for both the unsuccessful and successful attempts, and other data reflective of how difficult particular display elements are to select.)
receiving monitoring data representing said user's selection points on said electronic page displayed on said display screen, (Hill ─ [0010] [0024] [0034] The touch target adjustments can, for example, be based on any one or more of the following: (1) a real-time or previously-performed analysis of the page's content, (2) physical parameters, such as the screen size and resolution, of the particular user device, (3) monitored behaviors of the user(s) of the particular user device, (4) monitored behaviors of users who have accessed this particular page, (5) configuration settings specified by a user of the particular device, (6) the popularity levels of particular links on a page relative to others. The touch target feedback module 136 may be configured to collect data and/or analyze touch target responses and user behavior, and provide the data to the touch target optimization system 100, which can then store the data in the data sources 115, 120. This URL-specific data may, for example, be based on the monitored behaviors of users who have accessed this URL, and/or may be based on past analysis of the associated content. At block 215, the touch target optimization system 100 may optionally retrieve user-specific touch target data, such as from the user/device specific settings and/or behavioral data repository 120 of FIG. 1.)
wherein each of said selection points are on said element area of a first interactive element of said first set of interactive elements on said display screen to obtain the utility specified for the first interactive element in said specification, (Hill ─ Hill ─ Fig. 2 [0034-0037] At block 205, retrieving a web page request by the user device. At block 210, retrieve touch target data associated with the page from the touch target data repository 115 of Fig. 1. The touch target data is based on the monitored behaviors of user who access this URL (web page). At block 220 the touch target optimization system 100 determines the available space for touch targets (interactive elements) based partly or wholly on the content of the web page. At block 225, the determination of the shape and/or size of the touch targets may also be based on data retrieved at block 210 and 215. For example certain touch targets may be optimized for a specific size and or shape based on monitored behaviors associated with the requesting user device. [0038] Fig. 2 Continuing to block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. [0038] The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements. [0041] The monitored behaviors representing the type of gestures used by the user for both the unsuccessful and successful attempts, and other data reflective of how difficult particular display elements are to select.)
said first interactive element having as neighbors a second set of interactive elements of said first set of interactive elements; (Hill ─ [0046] Fig. 4 A web pages 405 has a set of elements touch targets A-E, where the first interactive element touch target A has a second element touch target B beside it and touch target C below touch target A.)
receiving a second request from said user to display said electronic page; (Hill ─ [0038] Further, JavaScript or other browser-executable code could be added that does one or both of the following: (1) adjusts the size of a display element if and when the user performs a particular action on the page, (2) reports back to the optimization system 100 data regarding various types of interactions, such as zoom events, failed link selection events, etc.)
calculating new parameter values specifying new inter-element distances between said first interactive element and at least one of said second set of interactive elements, based on said monitoring data indicating selection points being on said element area; (Hill ─ [0038-0039] Further, JavaScript or other browser-executable code could be added that does one or both of the following: (1) adjusts the size of a display element if and when the user performs a particular action on the page, (2) reports back to the optimization system 100 data regarding various types of interactions, such as zoom events, failed link selection events, etc. Finally, at block 235, the adjusted web page content is transmitted by the touch target optimization system 100 to the requesting user device 130 for display by the browser 135. Where a special browser or browser plug-in is used (i.e., one that is specially designed to interact with the touch target optimization system 100), the system 100 may send web page metadata that indicates how certain touch targets should be adjusted or displayed)
forming a modified specification for said electronic page according to said calculated new parameter values, (Hill – [0038-0039] Fig. 2 at block 225, the determination of the shape and/or size of the touch targets may also be based on, for example, the data optionally retrieved at blocks 210 and 215. Block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements.)
Hill
However, Lui teaches: wherein said modified specification for said electronic page is formed to specify said first interactive element and said second set of interactive elements having said corresponding values for the shape and size of each interactive element but with said new inter-element distances set to said new parameter values respectively; (Lui − [0042] Examples of a technique for individual adjusting the position of keys are provide with Fig. 6A-6D. [0049] Fig. 4 Computer device 200 may display a virtual keyboard including a plurality of keys. The computer device may receive user selections of a plurality of virtual keys on the virtual keyboard. Based on the offset of a user input, the computer device may individually adjust the position of each key based on the inputs received for a given key. [0044] keys may also be adjusted in groups either in two halves or four quadrants. [0071] Figs. 6A-6D are diagrams of an example technique for adjusting the position of an individual virtual key. [0076-0077] Fig. 10A-10C adjusting the position of multiple virtual keyboard portions based on an offset. Fig. 10C the computing device has shifted each half 1000, 1050 to new positions 1004 and 1054)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, and Lui because both are in the same field of endeavor of changing layouts of icons on a user interface. Adding the teaching of Lui key shifting module and portion shifting module for expanding the distancing between virtual keys would result in expected improvement to Hill. One skilled in the art would have been motivated to make such a combination to allow improved selection points locations within a web page.

Hill does not explicitly teach: and serving said electronic page based on said modified specification to said user in response to said second request such that all of said first interactive element and said second set of interactive elements in said web page are displayed with same shape and size as in said electronic page served in response to said first request, but with the new inter-element distances between said first interactive element and said at least one of said second set of interactive elements.
However, Flynn teaches: and serving said electronic page based on said modified specification to said user in response to said second request such that all of said first interactive element and said second set of interactive elements in said web page are displayed with same shape and size as in said electronic page served in response to said first request, but with the new inter-element distances between said first interactive element and said at least one of said second set of interactive elements. (Flynn – [0059] Fig. 8A, 8B The user interface of FIG. 8A is a messaging application that shows interactive element 610, 510 and interactive element 710. Fig. 8B illustrates that interactive elements may be moved (e.g. dragged and dropped) within the user interface. Interactive element 510 has been dragged from its position above messaging window 620. Interactive element 610, 510 and 710 are of the same shape and size with new distances between interactive 510 and interactive element 610 and 710.)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, Lui and Flynn because all are in the same field of endeavor of changing layouts of icons within a user interface. Adding the teaching of Flynn communication interface for adjusting interactive element locations without changing the size and shape of the interactive element would result in expected improvement to Hill 
Regarding independents claim 9, Hill teaches: A non-transitory machine readable medium storing one or more sequences of instructions for enabling a server system to customize display of electronic pages based on user interactions, wherein execution of said one or more instructions by one or more processors contained in said server system enables said server system to perform the actions of: (Hill ─ [0058] processor, methods and algorithms executed by one or more computers configured to execute computer instructions)
receiving a first request from a user to display an electronic page; (Hill ─ [0034] Beginning at block 205, the touch target optimization system 100 retrieves a web page requested by a user device 130. At block 210, may optionally retrieve URL-specific touch target data associated with the page, such as from the URL-specific touch target data repository 115 of FIG. 1.)
serving said electronic page to said user in response to said first request, (Hill ─ [0034] Beginning at block 205, the touch target optimization system 100 retrieves a web page requested by a user device 130. At block 210, may optionally retrieve URL-specific touch target data associated with the page, such as from the URL-specific touch target data repository 115 of FIG. 1.)
wherein said electronic page is according to a specification which contains a first set of interactive elements having a corresponding set of parameter values specifying a corresponding shape and size for each interactive element and the inter-element distances among said first set of interactive elements in the display of said web page on Hill ─ [0022] [0034] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1. The touch target adjustor 101 my determine the optimal touch target parameters (e.g. size and shape) and store target parameter data. [0034] The touch targets may be retrieved from a user interface or web page.)
wherein each interactive element is displayed in a corresponding element area defined by a respective boundary on said display screen, (Hill ─ [0046] Fig. 4 In this embodiment, the touch targets A-E are represented by rectangle-shaped boundary boxes, with each touch target corresponding to a distinct user-selectable element (e.g. a link or a button) on the web page. In some embodiments, the touch targets A-E may be represented by different shapes or patterns depending on the optimal touch target shape and size determined)
wherein said specification specifies a respective utility to be provided upon selection of a corresponding interactive element of said first set of interactive elements; (Hill ─ Fig. 2 [0034-0038] At block 205, retrieving a web page request by the user device. At block 210, retrieve touch target data associated with the page from the touch target data repository 115 of Fig. 1. The touch target data is based on the monitored behaviors of user who access this URL (web page). At block 220 the touch target optimization system 100 determines the available space for touch targets (interactive elements) based partly or wholly on the content of the web page. At block 225, the determination of the shape and/or size of the touch targets may also be based on data retrieved at block 210 and 215. For example certain touch targets may be optimized for a specific size and or shape based on monitored behaviors associated with the requesting user device. [0041] The monitored behaviors representing the type of gestures used by the user for both the unsuccessful and successful attempts, and other data reflective of how difficult particular display elements are to select.)
receiving monitoring data representing said user's selection points on said electronic page displayed on said display screen, (Hill ─ [0010] [0024] [0034] The touch target adjustments can, for example, be based on any one or more of the following: (1) a real-time or previously-performed analysis of the page's content, (2) physical parameters, such as the screen size and resolution, of the particular user device, (3) monitored behaviors of the user(s) of the particular user device, (4) monitored behaviors of users who have accessed this particular page, (5) configuration settings specified by a user of the particular device, (6) the popularity levels of particular links on a page relative to others. The touch target feedback module 136 may be configured to collect data and/or analyze touch target responses and user behavior, and provide the data to the touch target optimization system 100, which can then store the data in the data sources 115, 120. This URL-specific data may, for example, be based on the monitored behaviors of users who have accessed this URL, and/or may be based on past analysis of the associated content. At block 215, the touch target optimization system 100 may optionally retrieve user-specific touch target data, such as from the user/device specific settings and/or behavioral data repository 120 of FIG. 1.)
wherein each of said selection points are on said element area of a first interactive element of said first set of interactive elements on said display screen to Hill ─ Hill ─ Fig. 2 [0034-0037] At block 205, retrieving a web page request by the user device. At block 210, retrieve touch target data associated with the page from the touch target data repository 115 of Fig. 1. The touch target data is based on the monitored behaviors of user who access this URL (web page). At block 220 the touch target optimization system 100 determines the available space for touch targets (interactive elements) based partly or wholly on the content of the web page. At block 225, the determination of the shape and/or size of the touch targets may also be based on data retrieved at block 210 and 215. For example certain touch targets may be optimized for a specific size and or shape based on monitored behaviors associated with the requesting user device. [0038] Fig. 2 Continuing to block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. [0038] The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements. [0041] The monitored behaviors representing the type of gestures used by the user for both the unsuccessful and successful attempts, and other data reflective of how difficult particular display elements are to select.)
said first interactive element having as neighbors a second set of interactive elements of said first set of interactive elements; (Hill ─ [0046] Fig. 4 A web pages 405 has a set of elements touch targets A-E, where the first interactive element touch target A has a second element touch target B beside it and touch target C below touch target A.)
receiving a second request from said user to display said electronic page; (Hill ─ [0038] Further, JavaScript or other browser-executable code could be added that does one or both of the following: (1) adjusts the size of a display element if and when the user performs a particular action on the page, (2) reports back to the optimization system 100 data regarding various types of interactions, such as zoom events, failed link selection events, etc.)
calculating new parameter values specifying new inter-element distances between said first interactive element and at least one of said second set of interactive elements, based on said monitoring data indicating selection points being on said element area; (Hill ─ [0038-0039] Further, JavaScript or other browser-executable code could be added that does one or both of the following: (1) adjusts the size of a display element if and when the user performs a particular action on the page, (2) reports back to the optimization system 100 data regarding various types of interactions, such as zoom events, failed link selection events, etc. Finally, at block 235, the adjusted web page content is transmitted by the touch target optimization system 100 to the requesting user device 130 for display by the browser 135. Where a special browser or browser plug-in is used (i.e., one that is specially designed to interact with the touch target optimization system 100), the system 100 may send web page metadata that indicates how certain touch targets should be adjusted or displayed)
forming a modified specification for said electronic page according to said calculated new parameter values, (Hill – [0038-0039] Fig. 2 at block 225, the determination of the shape and/or size of the touch targets may also be based on, for example, the data optionally retrieved at blocks 210 and 215. Block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements.)
Hill does not explicitly teach: wherein said modified specification for said electronic page is formed to specify said first interactive element and said second set of interactive elements having said corresponding values for the shape and size of each interactive element but with said new inter-element distances set to said new parameter values respectively;
However, Lui teaches: wherein said modified specification for said electronic page is formed to specify said first interactive element and said second set of interactive elements having said corresponding values for the shape and size of each interactive element but with said new inter-element distances set to said new parameter values respectively; (Lui − [0042] Examples of a technique for individual adjusting the position of keys are provide with Fig. 6A-6D. [0049] Fig. 4 Computer device 200 may display a virtual keyboard including a plurality of keys. The computer device may receive user selections of a plurality of virtual keys on the virtual keyboard. Based on the offset of a user input, the computer device may individually adjust the position of each key based on the inputs received for a given key. [0044] keys may also be adjusted in groups either in two halves or four quadrants. [0071] Figs. 6A-6D are diagrams of an example technique for adjusting the position of an individual virtual key. [0076-0077] Fig. 10A-10C adjusting the position of multiple virtual keyboard portions based on an offset. Fig. 10C the computing device has shifted each half 1000, 1050 to new positions 1004 and 1054)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, and Lui because both are in the same field of endeavor of changing layouts of icons on a user interface. Adding the teaching of Lui key shifting module and portion shifting module for expanding the distancing between virtual keys would result in expected improvement to Hill. One skilled in the art would have been motivated to make such a combination to allow improved selection points locations within a web page.

Hill does not explicitly teach: and serving said electronic page based on said modified specification to said user in response to said second request such that all of said first interactive element and said second set of interactive elements in said web page are displayed with same shape and size as in said electronic page served in response to said first request, but with the new inter-element distances between said first interactive element and said at least one of said second set of interactive elements.
However, Flynn teaches: and serving said electronic page based on said modified specification to said user in response to said second request such that all of said first interactive element and said second set of interactive elements in said web page are displayed with same shape and size as in said electronic page served in Flynn – [0059] Fig. 8A, 8B The user interface of FIG. 8A is a messaging application that shows interactive element 610, 510 and interactive element 710. Fig. 8B illustrates that interactive elements may be moved (e.g. dragged and dropped) within the user interface. Interactive element 510 has been dragged from its position above messaging window 620. Interactive element 610, 510 and 710 are of the same shape and size with new distances between interactive 510 and interactive element 610 and 710.)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, Lui and Flynn because all are in the same field of endeavor of changing layouts of icons within a user interface. Adding the teaching of Flynn communication interface for adjusting interactive element locations without changing the size and shape of the interactive element would result in expected improvement to Hill and Lui. One skilled in the art would have been motivated to make such a combination to allow improved selection points locations within a web page.
Regarding independents claim 15, Hill teaches: A server system comprising: one or more processors; and a random access memory (RAM) to store instructions, wherein said one or more processors retrieve said instructions and execute said instructions, wherein execution of said instructions causes said server system to perform the actions of: (Hill ─ [0058] processor, methods and algorithms executed by one or more computers configured to execute computer instructions)
receiving a first request from a user to display an electronic page; (Hill ─ [0034] Beginning at block 205, the touch target optimization system 100 retrieves a web page requested by a user device 130. At block 210, may optionally retrieve URL-specific touch target data associated with the page, such as from the URL-specific touch target data repository 115 of FIG. 1.)
serving said electronic page to said user in response to said first request, (Hill ─ [0034] Beginning at block 205, the touch target optimization system 100 retrieves a web page requested by a user device 130. At block 210, may optionally retrieve URL-specific touch target data associated with the page, such as from the URL-specific touch target data repository 115 of FIG. 1.)
wherein said electronic page is according to a specification which contains a first set of interactive elements having a corresponding set of parameter values specifying a corresponding shape and size for each interactive element and the inter-element distances among said first set of interactive elements in the display of said web page on a display screen, (Hill ─ [0022] [0034] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1. The touch target adjustor 101 my determine the optimal touch target parameters (e.g. size and shape) and store target parameter data. [0034] The touch targets may be retrieved from a user interface or web page.)
wherein each interactive element is displayed in a corresponding element area defined by a respective boundary on said display screen, (Hill ─ [0046] Fig. 4 In this embodiment, the touch targets A-E are represented by rectangle-shaped boundary boxes, with each touch target corresponding to a distinct user-selectable element (e.g. a link or a button) on the web page. In some embodiments, the touch targets A-E may be represented by different shapes or patterns depending on the optimal touch target shape and size determined)
wherein said specification specifies a respective utility to be provided upon mere selection of a corresponding interactive element of said first set of interactive elements; (Hill ─ Fig. 2 [0034-0038] At block 205, retrieving a web page request by the user device. At block 210, retrieve touch target data associated with the page from the touch target data repository 115 of Fig. 1. The touch target data is based on the monitored behaviors of user who access this URL (web page). At block 220 the touch target optimization system 100 determines the available space for touch targets (interactive elements) based partly or wholly on the content of the web page. At block 225, the determination of the shape and/or size of the touch targets may also be based on data retrieved at block 210 and 215. For example certain touch targets may be optimized for a specific size and or shape based on monitored behaviors associated with the requesting user device. [0041] The monitored behaviors representing the type of gestures used by the user for both the unsuccessful and successful attempts, and other data reflective of how difficult particular display elements are to select.)
receiving monitoring data representing said user's selection points on said electronic page displayed on said display screen, (Hill ─ [0010] [0024] [0034] The touch target adjustments can, for example, be based on any one or more of the following: (1) a real-time or previously-performed analysis of the page's content, (2) physical parameters, such as the screen size and resolution, of the particular user device, (3) monitored behaviors of the user(s) of the particular user device, (4) monitored behaviors of users who have accessed this particular page, (5) configuration settings specified by a user of the particular device, (6) the popularity levels of particular links on a page relative to others. The touch target feedback module 136 may be configured to collect data and/or analyze touch target responses and user behavior, and provide the data to the touch target optimization system 100, which can then store the data in the data sources 115, 120. This URL-specific data may, for example, be based on the monitored behaviors of users who have accessed this URL, and/or may be based on past analysis of the associated content. At block 215, the touch target optimization system 100 may optionally retrieve user-specific touch target data, such as from the user/device specific settings and/or behavioral data repository 120 of FIG. 1.)
wherein said selection points are on said element area of a first interactive element of said first set of interactive elements on said display screen, (Hill ─ [0038] Fig. 2 Continuing to block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements.)
said first interactive element having as neighbors a second set of interactive elements of said first set of interactive elements; (Hill ─ [0046] Fig. 4 A web pages 405 has a set of elements touch targets A-E, where the first interactive element touch target A has a second element touch target B beside it and touch target C below touch target A.)
receiving a second request from said user to display said electronic page; (Hill ─ [0038] Further, JavaScript or other browser-executable code could be added that does one or both of the following: (1) adjusts the size of a display element if and when the user performs a particular action on the page, (2) reports back to the optimization system 100 data regarding various types of interactions, such as zoom events, failed link selection events, etc.)
calculating new parameter values specifying new inter-element distances between said first interactive element and at least one of said second set of interactive elements, based on said monitoring data indicating selection points being on said element area; (Hill ─ [0038-0039] Further, JavaScript or other browser-executable code could be added that does one or both of the following: (1) adjusts the size of a display element if and when the user performs a particular action on the page, (2) reports back to the optimization system 100 data regarding various types of interactions, such as zoom events, failed link selection events, etc. Finally, at block 235, the adjusted web page content is transmitted by the touch target optimization system 100 to the requesting user device 130 for display by the browser 135. Where a special browser or browser plug-in is used (i.e., one that is specially designed to interact with the touch target optimization system 100), the system 100 may send web page metadata that indicates how certain touch targets should be adjusted or displayed)
forming a modified specification for said electronic page according to said calculated new parameter values, (Hill – [0038-0039] Fig. 2 at block 225, the determination of the shape and/or size of the touch targets may also be based on, for example, the data optionally retrieved at blocks 210 and 215. Block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements.)
Hill does not explicitly teach: wherein said modified specification for said electronic page is formed to specify said first interactive element and said second set of interactive elements having said corresponding values for the shape and size of each interactive element but with said new inter-element distances set to said new parameter values respectively;
However, Lui teaches: wherein said modified specification for said electronic page is formed to specify said first interactive element and said second set of interactive elements having said corresponding values for the shape and size of each interactive element but with said new inter-element distances set to said new parameter values respectively; (Lui − [0042] Examples of a technique for individual adjusting the position of keys are provide with Fig. 6A-6D. [0049] Fig. 4 Computer device 200 may display a virtual keyboard including a plurality of keys. The computer device may receive user selections of a plurality of virtual keys on the virtual keyboard. Based on the offset of a user input, the computer device may individually adjust the position of each key based on the inputs received for a given key. [0044] keys may also be adjusted in groups either in two halves or four quadrants. [0071] Figs. 6A-6D are diagrams of an example technique for adjusting the position of an individual virtual key. [0076-0077] Fig. 10A-10C adjusting the position of multiple virtual keyboard portions based on an offset. Fig. 10C the computing device has shifted each half 1000, 1050 to new positions 1004 and 1054)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, and Lui because both are in the same field of endeavor of changing layouts of icons on a user interface. Adding the teaching of Lui key shifting module and portion shifting module for expanding the distancing between virtual keys would result in expected improvement to Hill. One skilled in the art would have been motivated to make such a combination to allow improved selection points locations within a web page.

Hill does not explicitly teach: and serving said electronic page based on said modified specification to said user in response to said second request such that all of said first interactive element and said second set of interactive elements in said web page are displayed with same shape and size as in said electronic page served in response to said first request, but with the new inter-element distances between said first interactive element and said at least one of said second set of interactive elements.
However, Flynn teaches: and serving said electronic page based on said modified specification to said user in response to said second request such that all of said first interactive element and said second set of interactive elements in said web page are displayed with same shape and size as in said electronic page served in Flynn – [0059] Fig. 8A, 8B The user interface of FIG. 8A is a messaging application that shows interactive element 610, 510 and interactive element 710. Fig. 8B illustrates that interactive elements may be moved (e.g. dragged and dropped) within the user interface. Interactive element 510 has been dragged from its position above messaging window 620. Interactive element 610, 510 and 710 are of the same shape and size with new distances between interactive 510 and interactive element 610 and 710.)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, Lui and Flynn because all are in the same field of endeavor of changing layouts of icons within a user interface. Adding the teaching of Flynn communication interface for adjusting interactive element locations without changing the size and shape of the interactive element would result in expected improvement to Hill and Lui. One skilled in the art would have been motivated to make such a combination to allow improved selection points locations within a web page.
Regarding dependents claim 21, Hill, Lui and Flynn discloses all the features with respect to claim 1 as outlined above
Hill does not explicitly teach: wherein said new inter-element distances comprise a first distance between said first element and a second element, and a second distance between said first element and a third element, wherein said second element and said third element are comprised in said second set of interactive elements, wherein said first distance is not equal to said second distance.
However, Lui teaches: wherein said new inter-element distances comprise a first distance between said first element and a second element, and a second distance between said first element and a third element, (Lui – [0042] Adjusting individual keys by receiving a threshold number of offset values for a given key, key shifting module 324 may adjust the position of the key accordingly as shown in fig. 6A-6D. Each key can be an individual element.)
wherein said second element and said third element are comprised in said second set of interactive elements, wherein said first distance is not equal to said second distance. (Lui [0045] In one embodiment each key can be adjusted by an offset as shown in fig. 6A-6D. In another embodiment/module keys can be group in half/quadrants (portions). Where the first element reside in one half/quadrant and second and third elements reside in another half/quadrant as shown in Figs. 9A-9C and 10A-10C.)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, Lui and Flynn because all are in the same field of endeavor of changing layouts of icons within a user interface. Adding the teaching of Flynn communication interface for adjusting interactive element locations without changing the size and shape of the interactive element would result in expected improvement to Hill and Lui. One skilled in the art would have been motivated to make such a combination to allow improved selection points locations within a web page.
Regarding dependents claim 22, Hill, Lui and Flynn
Hill does not explicitly teach: wherein said new inter-element distances comprise a first distance between said first element and a second element, and a second distance between said first element and a third element, wherein said second element and said third element are comprised in said second set of interactive elements, wherein said first distance is not equal to said second distance.
However, Lui teaches: wherein said new inter-element distances comprise a first distance between said first element and a second element, and a second distance between said first element and a third element, (Lui – [0042] Adjusting individual keys by receiving a threshold number of offset values for a given key, key shifting module 324 may adjust the position of the key accordingly as shown in fig. 6A-6D. Each key can be an individual element.)
wherein said second element and said third element are comprised in said second set of interactive elements, wherein said first distance is not equal to said second distance. (Lui [0045] In one embodiment each key can be adjusted by an offset as shown in fig. 6A-6D. In another embodiment/module keys can be group in half/quadrants (portions). Where the first element reside in one half/quadrant and second and third elements reside in another half/quadrant as shown in Figs. 9A-9C and 10A-10C.)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, Lui and Flynn because all are in the same field of endeavor of changing layouts of icons within a user interface. Adding the teaching of Flynn communication interface for adjusting interactive element locations without changing the size and shape of the interactive element would result in expected improvement to Hill 
Regarding dependents claim 23, Hill, Lui and Flynn discloses all the features with respect to claim 15 as outlined above
Hill does not explicitly teach: wherein said new inter-element distances comprise a first distance between said first element and a second element, and a second distance between said first element and a third element, wherein said second element and said third element are comprised in said second set of interactive elements, wherein said first distance is not equal to said second distance.
However, Lui teaches: wherein said new inter-element distances comprise a first distance between said first element and a second element, and a second distance between said first element and a third element, (Lui – [0042] Adjusting individual keys by receiving a threshold number of offset values for a given key, key shifting module 324 may adjust the position of the key accordingly as shown in fig. 6A-6D. Each key can be an individual element.)
wherein said second element and said third element are comprised in said second set of interactive elements, wherein said first distance is not equal to said second distance. (Lui [0045] In one embodiment each key can be adjusted by an offset as shown in fig. 6A-6D. In another embodiment/module keys can be group in half/quadrants (portions). Where the first element reside in one half/quadrant and second and third elements reside in another half/quadrant as shown in Figs. 9A-9C and 10A-10C.)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, Lui and Flynn because all are in the same field of endeavor of changing layouts of icons within a user interface. Adding the teaching of Flynn communication interface for adjusting interactive element locations without changing the size and shape of the interactive element would result in expected improvement to Hill and Lui. One skilled in the art would have been motivated to make such a combination to allow improved selection points locations within a web page.

Claim(s) 2, 4, 5-8, 10, 12-14, 16, and 18-20 remains rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Lui in view of Flynn as applied to claims 1, 9, 15 and 21-23 above, and further in view of Choi et al. (US PGPUB: 20130120273, Filed Date: Nov. 12, 2012hereinafter "Choi").
Regarding dependents claim 2, Hill, Lui and Flynn discloses all the features with respect to claim 1 as outlined above
Hill teaches: monitoring mis-selection of said first interactive element ((Hill ─ [0017] [0026] For example, a user may be provided options to configure the touch target optimization system to increase the size of certain types of touch targets (e.g., buttons, tabs, display elements falling below a particular size threshold, etc.). For instance, the system 100 may determine that the touch target size associated with a particular link on a particular page should be increased (or should be increased for particular classes of users or devices) if one or more of the following conditions is met: (1) more than a threshold percentage of users zoom-in before selecting the link, (2) more than a threshold percentage of users fail to properly select the link, (3) the link is the most popular link on the page.))
Hill does not explicitly teach: wherein each of said first set of interactive elements is also defined associated with a corresponding a padding area surrounding said element area, wherein a selection point in said element area of said first interactive element represents a selection of said first element, wherein a selection point in said padding area of said first interactive element represents a mis-selection of said first interactive element.
However, Choi teaches: wherein each of said first set of interactive elements is also defined associated with a corresponding a padding area (Choi ─ boundary of key area) surrounding said element area, (Choi ─ [0019] The area update unit may be configured to update a boundary of the key area based on an input pattern recognized from the relative coordinate added to the distribution table.)
wherein a selection point in said element area of said first interactive element represents a selection of said first element, (Choi ─ [0010-0011] The first input unit may comprise a keyboard displayed on a touch screen, and the second input unit may comprise a key area of a virtual key that is different in location from a key area of the at least one key of the first input unit, in an input area including the keyboard on the touch screen. The second input unit may be selectively displayed on the screen.)
wherein a selection point in said padding area of said first interactive element represents a mis-selection of said first interactive element. (Choi ─ [0054] Therefore, although the user intends to touch key `s` in FIG. 5, key `a` neighboring key `s` may be touched instead, thus causing an incorrect typing)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, Lui, Flynn and Choi because all are in the same field of endeavor of changing layouts of icons within a user interface. Adding the teaching of Choi boundaries around keys would yield an expected improvement to Hill, Lui, and Flynn. One skilled in the art would have been motivated to make such a combination to allow improved selection points locations within a web page.
Regarding dependents claim 4, Hill, Lui, Flynn and Choi discloses all the features with respect to claim 2 as outlined above
Hill teaches: The examiner construes monitoring data for identifying a low value as touch target elements determining between popular links and less popular links that have a likelihood of a user accidentally selecting and adjusting size and shape based on the monitoring data. 
Hill teaches: examining said monitoring data for identifying a low value for an inter-element between a pair of interactive elements, (Hill ─ [0014] In another example, the system may determine that a touch target corresponding to less "popular" links on a web page should be smaller in relation to the rest of the web page in order to decrease the likelihood of the user accidentally selected an undesired link.)
wherein said inter-element distance is represented by said low value when serving said web page in response to said first request; (Hill ─ [0035-0036] Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. At block 225, the touch target optimization system 100 determines the shape and/or size of the touch targets for the user-selectable elements of the web page. The shape and/or size of the touch targets may be determined at least in part by the available space determined at block 220. For example, if the touch target optimization system 100 determines that there is a relatively small amount of available space, the touch targets may be adjusted to be proportionally smaller in accordance with the available space.)
and calculating a new inter-element distance between said pair of interactive elements, (Hill ─ [0037] Also at block 225, the determination of the shape and/or size of the touch targets may also be based on, for example, the data optionally retrieved at blocks 210 and 215. For example, certain touch targets associated with a specific URL may be automatically optimized for a specific size and/or shape based on the URL-specific touch target data.)
wherein said new inter-element distance is represented by a new parameter value, (Hill ─ [0038] Continuing to block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements.)
wherein said web page is served with said new inter-element distance between said pair of interactive elements in response to said second request. (Hill ─ [0039] Finally, at block 235, the adjusted web page content is transmitted by the touch target optimization system 100 to the requesting user device 130 for display by the browser 135.)
Regarding dependents claim 5, Hill, Lui, Flynn and Choi discloses all the features with respect to claim 4 as outlined above
Hill teaches: wherein said new inter-element distance is computed in response to a count of mis-selections related to at least one of said pair of interactive elements exceeding a corresponding pre-determined threshold. (Hill ─ [0017] [0026] For example, a user may be provided options to configure the touch target optimization system to increase the size of certain types of touch targets (e.g., buttons, tabs, display elements falling below a particular size threshold, etc.). For instance, the system 100 may determine that the touch target size associated with a particular link on a particular page should be increased (or should be increased for particular classes of users or devices) if one or more of the following conditions is met: (1) more than a threshold percentage of users zoom-in before selecting the link, (2) more than a threshold percentage of users fail to properly select the link, (3) the link is the most popular link on the page.)
Regarding dependents claim 6, Hill, Lui, Flynn and Choi discloses all the features with respect to claim 4 as outlined above
Hill teaches: storing said monitoring data in a user profile database, wherein said monitoring data is stored per user per display screen size, (Hill ─ [0035] [0049] Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
wherein one set of values are stored for said inter- element distance and said second set of interactive elements for one display screen size for said user, (Hill ─ [0022] [0035] [0049] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1 Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
and another set of values are stored for said inter-element distance and said second set of interactive elements for another display screen size for said user. (Hill ─ [0022] [0035] [0049] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1 Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
Regarding dependents claim 7, Hill, Lui, Flynn and Choi discloses all the features with respect to claim 4 as outlined above
Hill teaches: storing default values for said first element and said inter-element distance in said specification of said web page; (Hill ─ [0022] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1. For example, in some implementations the touch target adjustor 101 may determine the optimal touch target parameters (e.g. size and shape) for a particular URL for a web page and store the optimal touch target data specific to that URL at the URL-specific touch target data 115.)
and storing new parameter values for inter-element distances between said pair of interactive elements in a second database, (Hill ─ [0035] [0049] Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
wherein said default values  inter-element distance in said specification are overwritten with corresponding new parameter values to form said modified specification before sending said page specification to said user as a response to said second request. (Hill ─ [0038] Continuing to block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements. In some implementations, additional web page content, such as dynamic HTML or JavaScript, may be added to the web page to dynamically adjust the web page content on the client touch screen device 130 with a browser configured to execute the dynamic HTML or JavaScript.)
Regarding dependents claim 8, Hill, Lui, Flynn and Choi discloses all the features with respect to claim 7 as outlined above
Hill teaches: wherein said digital processing system is a server system, wherein said display screen is contained in an end user system, wherein said end user system receives said page specification corresponding to said web page from said server system and displays said web page on said display screen, (Hill ─ [0022-0023]The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1. As further illustrated in FIG. 1, the client touch screen device 130 may comprise a browser 135 for displaying web pages received from the touch target optimization system 100 over the network 125.)
said end user system providing said server system a respective number of selections and respective number of mis-selections associated with each interactive element displayed as a part of said web page, (Hill ─ [0013] In some implementations, touch targets may also be optimized based user behavioral data, which can be collected and analyzed to identify recurring patterns; for example, touch target feedback data may reveal that mobile device users (or users of a particular type of device) frequently have trouble selecting a particular link on a particular page.)
wherein said server system maintains said first database and said second database based on said respective number of selections and said respective number of mis-selections received from said end user system. (Hill ─ [0013] In some implementations, touch targets may also be optimized based user behavioral data, which can be collected and analyzed to identify recurring patterns; for example, touch target feedback data may reveal that mobile device users (or users of a particular type of device) frequently have trouble selecting a particular link on a particular page.)
Regarding dependents claim 10, Hill, Lui and Flynn discloses all the features with respect to claim 9 as outlined above
Hill teaches: monitoring mis-selection of said first element ((Hill ─ [0017] [0026] For example, a user may be provided options to configure the touch target optimization system to increase the size of certain types of touch targets (e.g., buttons, tabs, display elements falling below a particular size threshold, etc.). For instance, the system 100 may determine that the touch target size associated with a particular link on a particular page should be increased (or should be increased for particular classes of users or devices) if one or more of the following conditions is met: (1) more than a threshold percentage of users zoom-in before selecting the link, (2) more than a threshold percentage of users fail to properly select the link, (3) the link is the most popular link on the page.))
Hill does not explicitly teach: wherein each of said first set of interactive elements is also defined associated with a corresponding padding area surrounding said element area, wherein a selection point in said element area of a first element represents a selection of said first element, wherein a selection point in said padding area of said first element represents a mis- selection of said first element.
However, Choi teaches: wherein each of said first set of interactive elements is also defined associated with a corresponding padding area surrounding said element area, (Choi ─ [0019] The area update unit may be configured to update a boundary of the key area based on an input pattern recognized from the relative coordinate added to the distribution table.)
wherein a selection point in said element area of a first element represents a selection of said first element, (Choi ─ [0010-0011] The first input unit may comprise a keyboard displayed on a touch screen, and the second input unit may comprise a key area of a virtual key that is different in location from a key area of the at least one key of the first input unit, in an input area including the keyboard on the touch screen. The second input unit may be selectively displayed on the screen.)
wherein a selection point in said padding area of said first element represents a mis- selection of said first element. (Choi ─ [0054] Therefore, although the user intends to touch key `s` in FIG. 5, key `a` neighboring key `s` may be touched instead, thus causing an incorrect typing)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, Lui, Flynn and Choi because all are in the same field of endeavor of changing layouts of icons within a user interface. Adding the teaching of Choi boundaries around keys would yield an expected improvement to Hill, Lui, and 
Regarding dependents claim 12, Hill, Lui, Flynn and Choi discloses all the features with respect to claim 10 as outlined above
The examiner construes monitoring data for identifying a low value as touch target elements determining between popular links and less popular links that have a likelihood of a user accidentally selecting and adjusting size and shape based on the monitoring data. 
Hill teaches: wherein said calculating comprises: examining said monitoring data for identifying a low value for an inter-element distance between a pair of interactive elements, (Hill ─ [0014] In another example, the system may determine that a touch target corresponding to less "popular" links on a web page should be smaller in relation to the rest of the web page in order to decrease the likelihood of the user accidentally selected an undesired link.)
wherein said inter-element distance is represented by said low value when serving said web page in response to said first request; (Hill ─ [0035-0036] Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. At block 225, the touch target optimization system 100 determines the shape and/or size of the touch targets for the user-selectable elements of the web page. The shape and/or size of the touch targets may be determined at least in part by the available space determined at block 220. For example, if the touch target optimization system 100 determines that there is a relatively small amount of available space, the touch targets may be adjusted to be proportionally smaller in accordance with the available space.)
and calculating a new inter-element distance between said pair of interactive elements, (Hill ─ [0037] Also at block 225, the determination of the shape and/or size of the touch targets may also be based on, for example, the data optionally retrieved at blocks 210 and 215. For example, certain touch targets associated with a specific URL may be automatically optimized for a specific size and/or shape based on the URL-specific touch target data.)
wherein said new inter-element distance is represented by a new parameter value, (Hill ─ [0038] Continuing to block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements.)
wherein said new parameter value is higher than said low value, (Hill ─ [0039] Finally, at block 235, the adjusted web page content is transmitted by the touch target optimization system 100 to the requesting user device 130 for display by the browser 135.)
Regarding dependents claim 13, Hill, Lui, Flynn and Choi
Hill teaches: storing said monitoring data in a user profile database, wherein said monitoring data is stored per user per display screen size, (Hill ─ [0035] [0049] Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
wherein one set of values are stored for said inter- element distance and said second set of interactive elements for one display screen size for said user, (Hill ─ [0022] [0035] [0049] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1 Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
and another set of values are stored for said inter-element distance and said second set of interactive elements for another display screen size for said user. (Hill ─ [0022] [0035] [0049] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1 Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
Regarding dependents claim 14, Hill, Lui, Flynn and Choi discloses all the features with respect to claim 10 as outlined above
Hill teaches: storing default values for said first interactive element and said inter-element distance in said specification of said web page; (Hill ─ [0022] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1. For example, in some implementations the touch target adjustor 101 may determine the optimal touch target parameters (e.g. size and shape) for a particular URL for a web page and store the optimal touch target data specific to that URL at the URL-specific touch target data 115.)
and storing new parameter values for inter-element distances between said pair of interactive elements in a second database, (Hill ─ [0035] [0049] Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
wherein said default values inter-element distance in said specification are overwritten with corresponding new parameter values to form said modification before sending said page specification to said user as a response to said second request. (Hill ─ [0038] Continuing to block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements. In some implementations, additional web page content, such as dynamic HTML or JavaScript, may be added to the web page to dynamically adjust the web page content on the client touch screen device 130 with a browser configured to execute the dynamic HTML or JavaScript.)
Regarding dependents claim 16, Hill, Lui and Flynn discloses all the features with respect to claim 15 as outlined above
Hill teaches: monitoring mis-selection of said first element ((Hill ─ [0017] [0026] For example, a user may be provided options to configure the touch target optimization system to increase the size of certain types of touch targets (e.g., buttons, tabs, display elements falling below a particular size threshold, etc.). For instance, the system 100 may determine that the touch target size associated with a particular link on a particular page should be increased (or should be increased for particular classes of users or devices) if one or more of the following conditions is met: (1) more than a threshold percentage of users zoom-in before selecting the link, (2) more than a threshold percentage of users fail to properly select the link, (3) the link is the most popular link on the page.))
Hill does not explicitly teach: wherein each of said first set of interactive elements is also defined associated with padding area surrounding said element area, wherein a selection point in said element area of first interactive element represents a selection of said first element, wherein a selection point in said padding area of said first interactive element represents a mis-selection of said first interactive element.
However, Choi teaches: wherein each of said first set of interactive elements is also defined associated with padding area surrounding said element area, (Choi ─ [0019] The area update unit may be configured to update a boundary of the key area based on an input pattern recognized from the relative coordinate added to the distribution table.)
wherein a selection point in said element area of first interactive element represents a selection of said first element, (Choi ─ [0010-0011] The first input unit may comprise a keyboard displayed on a touch screen, and the second input unit may comprise a key area of a virtual key that is different in location from a key area of the at least one key of the first input unit, in an input area including the keyboard on the touch screen. The second input unit may be selectively displayed on the screen.)
wherein a selection point in said padding area of said first interactive element represents a mis-selection of said first interactive element. (Choi ─ [0054] Therefore, although the user intends to touch key `s` in FIG. 5, key `a` neighboring key `s` may be touched instead, thus causing an incorrect typing)
It would be obvious to one ordinary skilled in the art before the effective filing date to have combine Hill, Lui, Flynn and Choi because all are in the same field of endeavor of changing layouts of icons within a user interface. Adding the teaching of Choi boundaries around keys would yield an expected improvement to Hill, Lui, and Flynn. One skilled in the art would have been motivated to make such a combination to allow improved selection points locations within a web page.
Regarding dependents claim 18, Hill, Lui, Flynn and Choi discloses all the features with respect to claim 16 as outlined above
The examiner construes monitoring data for identifying a low value as touch target elements determining between popular links and less popular links that have a likelihood of a user accidentally selecting and adjusting size and shape based on the monitoring data. 
Hill teaches: wherein said calculating comprises: examining said monitoring data for identifying a low value for an inter-element distance between a pair of interactive elements, (Hill ─ [0014] In another example, the system may determine that a touch target corresponding to less "popular" links on a web page should be smaller in relation to the rest of the web page in order to decrease the likelihood of the user accidentally selected an undesired link.)
wherein said inter-element distance is represented by said low value when serving said web page in response to said first request; (Hill ─ [0035-0036] Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. At block 225, the touch target optimization system 100 determines the shape and/or size of the touch targets for the user-selectable elements of the web page. The shape and/or size of the touch targets may be determined at least in part by the available space determined at block 220. For example, if the touch target optimization system 100 determines that there is a relatively small amount of available space, the touch targets may be adjusted to be proportionally smaller in accordance with the available space.)
and calculating a new inter-element distance between said pair of interactive elements, (Hill ─ [0037] Also at block 225, the determination of the shape and/or size of the touch targets may also be based on, for example, the data optionally retrieved at blocks 210 and 215. For example, certain touch targets associated with a specific URL may be automatically optimized for a specific size and/or shape based on the URL-specific touch target data.)
wherein said new inter-element distance is represented by a new parameter value, (Hill ─ [0038] Continuing to block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements.)
wherein said new parameter value is higher than said low value, (Hill ─ [0039] Finally, at block 235, the adjusted web page content is transmitted by the touch target optimization system 100 to the requesting user device 130 for display by the browser 135.)
Regarding dependents claim 19, Hill, Lui, Flynn and Choi discloses all the features with respect to claim 18 as outlined above
Hill teaches: storing said monitoring data in a user profile database, wherein said monitoring data is stored per user per display screen size, (Hill ─ [0035] [0049] Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
wherein one set of values are stored for said inter- element distance and said second set of interactive elements for one display screen size for said user, (Hill ─ [0022] [0035] [0049] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1 Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
and another set of values are stored for said inter-element distance and said second set of interactive elements for another display screen size for said user. (Hill ─ [0022] [0035] [0049] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1 Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
Regarding dependents claim 20, Hill, Lui, Flynn and Choi discloses all the features with respect to claim 19 as outlined above
Hill teaches: storing default values for said first interactive element and said inter-element distance in said specification of said web page; (Hill ─ [0022] The touch target adjustor 101 may also be configured to store data in the URL-specific touch target data source 115 and/or a user/device specific settings and/or behavioral data source 120, and other data sources not depicted in FIG. 1. For example, in some implementations the touch target adjustor 101 may determine the optimal touch target parameters (e.g. size and shape) for a particular URL for a web page and store the optimal touch target data specific to that URL at the URL-specific touch target data 115.)
and storing new parameter values for inter-element distances between said pair of interactive elements in a second database, (Hill ─ [0035] [0049] Continuing to block 220, the touch target optimization system 100 determines the available space for touch targets. The available space for touch targets may be determined, for example, based on the touch screen display size and/or resolution for the requesting touch screen device. For example, as depicted in FIG. 6, the touch target adjustor 615 comprises a page analyzer 620, a user behavior analyzer 625, and touch profile data 630.)
wherein said default values for inter-element distance in said specification are overwritten with corresponding new parameter values to form said modified specification before sending said page specification to said user as a response to said second request. (Hill ─ [0038] Continuing to block 230, once the touch target optimization system 100 determines the shape and/or size of the touch targets for the web page, the web page content is adjusted to correspond to the determined touch targets. The web page content may be adjusted, for example, by re-positioning certain elements of the web page (e.g. by moving links and/or buttons in accordance with the determined shape and/or size of their corresponding touch targets), and/or by modifying the sizes of certain display elements. In some implementations, additional web page content, such as dynamic HTML or JavaScript, may be added to the web page to dynamically adjust the web page content on the client touch screen device 130 with a browser configured to execute the dynamic HTML or JavaScript.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177          

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177